                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ROBERT MOYA,

                       Plaintiff,

v.                                                            No. 2:18-cv-00494-GBW-KRS

CITY OF CLOVIS, et al.,

                       Defendants.

                               ORDER TO CURE DEFICIENCY

       On January 6, 2020, Plaintiff filed an Application to Proceed in District Court Without

Prepaying Fees or Costs, Doc. 75 (“Application”), and a Notice of Appeal, Doc. 76. Plaintiff’s

Application is deficient because Plaintiff is seeking to proceed on appeal in forma pauperis and

Plaintiff has not filed the proper form of application, which is a “Motion for Leave to Proceed on

Appeal Without Prepayment of Costs or Fees (PLRA Form).” Failure to file the proper form of

application within thirty (30) days from entry of this order or failure to follow all instructions in

the application may result in denial of the application to proceed on appeal in forma pauperis.

Any papers Plaintiff files in response to this order must include the civil cause number (2:18-cv-

00494-GBW-KRS) of this case.

       IT IS ORDERED that:

       (i)     Plaintiff file a “Motion for Leave to Proceed on Appeal Without Prepayment of

               Costs or Fees (PLRA Form)” within thirty (30) days from entry of this order.

       (ii)    The Clerk send to Plaintiff a copy of this order and the form “Motion for Leave to

               Proceed on Appeal Without Prepayment of Costs or Fees (PLRA Form).”


                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
